DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 10/21/2021.
3.	This Office Action is made Notice of Allowance. 
4.	Claims 9, 19, and 20 are currently canceled.
5.	Claims 1-8, 10-18 numbered accordingly are allowed herein. 
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 10/21/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
7.	In light of submission of updated abstract, the objection to the specification has been withdrawn herein. 
8.	In light of amendment, the claim objections and 35 USC 112b rejections are withdrawn herein.
Information Disclosure Statement
9.	The information disclosure statement (IDS) submitted on 7/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
1.	Claims 1-8 and 10-18 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1 and 13, the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Ying et al. US 20180219649 (US Provisional No. 62/453,994 dated 02/02/2017 has support for subject matter claimed in particular Figs. 6, 22, Sections 0033-0213) discloses in Section [0108] Downlink data transmission in subframe includes mini-slots and OFDM symbol N; Section [0189] The eNB use a slot as a scheduling unit, more specifically, a given transport block may be allocated to sub-slots-607 and sub-slots 607 include one or more OFDM symbols; Section [0035] A UE receive from a base station message including configuring a number of repetitions for transmission of a transport block; Section [0242] The gNB transmit to the UE message including pattern of redundancy version for the repetitions for the transmission of the transport block which may be different redundancy versions used for the repetitions for the transmission of the transport block; Section [0090] DCI format is used for scheduling; Sections [0110] PDCCH/DCI are mapped to slot and min-slots; and Fig. 6 (Depicts diagram of sub-slots-607 and aggregated subslots); and the prior art Cao et al. US 20180176945 in particular Section [0084] performing repetitions of the TB; Section [0085] he repetitions of the TB may use different redundancy versions; Section [0086] A TTI (transmission time interval) mean a subframe, a lot, a time slot, a mini-slot.
However, Ying in view of Cao do not render obvious in combination with other limitations in the independent claim 1 the claim elements A method of downlink data transmission from a base station to a User Equipment (UE) in a cellular communication system utilizing an Orthogonal Frequency Division Multiplexing (OFDM) modulation format, the 
		However, Ying in view of Cao do not render obvious in combination with other limitations in the independent claim 13 the claim elements A method of uplink data transmission from a UE to a base station in a cellular communication system utilizing an Orthogonal Frequency Division Multiplexing (OFDM) modulation format, the method comprising steps of: scheduling transmission in accordance with available resources of a
Transport Block of data in a first mini-slot comprising at least one OFDM symbol defined within a slot of an OFDM transmission format: scheduling at least one repeated transmission in accordance with available resources of the Transport Block of data in at least one subsequent mini-slot comprising at least one OFDM Symbol; and transmitting the Transport Block as defined by the scheduling from the UE to the base station: wherein the repeated transmissions use different redundancy versions of the same Transport Block, wherein the transmission of different redundancy versions is configured by physical layer signalling, and wherein the 
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-8 and 10-18 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-8 and 10-18 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 31, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477